Johnson, Judge.
In Johnson v. State, 219 Ga. App. 547 (466 SE2d 63) (1995), we *225affirmed Johnson’s conviction, affirmed his sentence in part, and vacated his sentence in part. The Supreme Court granted Johnson’s petition for certiorari to consider his challenge to the portion of the sentence we upheld, and subsequently reversed that portion of this Court’s judgment. Johnson v. State, 267 Ga. 77 (475 SE2d 595) (1996). Accordingly, the judgment of this Court in this appeal is vacated insofar as it upheld Johnson’s being sentenced to incarceration in a “boot camp,’’-the judgment of the Supreme Court is made the judgment of this Court in that respect, and the judgment of the trial court in that respect is reversed. The remainder of this Court’s original judgment, which affirmed Johnson’s conviction and reversed his sentence insofar as it required his incarceration in the county jail before reporting to boot camp, was not affected by the appeal to the Supreme Court and so remains in force. Upon remand, Johnson must be resentenced.
Decided October 16, 1996.
Lawrence S. McLarty, Robert J. Motyka, for appellant.
Harry N. Gordon, District Attorney, Richard L. Dickson, Assistant District Attorney, for appellee.

Judgment affirmed in part, reversed in part, and case remanded with direction.


Birdsong, P. J, and Ruffin, J., concur.